Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

Secretary Labor v. Comm Trust Co
Precedential or Non-Precedential: Precedential

Docket No. 05-2785




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Secretary Labor v. Comm Trust Co" (2007). 2007 Decisions. Paper 1394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                PRECEDENTIAL

                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT



                                  Nos. 05-2785/4828


                   ELAINE L. CHAO, SECRETARY OF LABOR,
                   UNITED STATES DEPARTMENT OF LABOR

                                           v.

                         COMMUNITY TRUST COMPANY,

                                                              Appellant.

                                ___________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           District Court No. 05-mc-00018
                      District Judge: Hon. Mary A. McLaughlin
                                ____________________

                               Argued on March 9, 2006

                   Before: ALDISERT, and ROTH*, Circuit Judges
                            RODRIGUEZ**, District Judge

                           (Opinion filed January 19, 2007)

                          ORDER AMENDING OPINION

_________________

      *Judge Roth assumed senior status on May 31, 2006.

       **The Honorable Joseph H. Rodriguez, Senior United States District Judge for the
District of New Jersey, sitting by designation.
ROTH, Circuit Judge:


         IT IS ORDERED that the published Opinion in the above case filed January 19,

2007, be amended as follows:

         On page 22, L.19, delete the following:   “Koresko, however, did not consider

Shaw vis-à-vis the GLBA because the subjects of the subpoena in that case were not

financial institutions. For that reason, Koresko and Penn-Mott were not able to invoke

the GLBA as a defense. Therefore, Koresko is distinguishable on this point.” and

replace with the following: “ Koresko, however, did not consider Shaw vis-à-vis the

GLBA. Therefore, Koresko is distinguishable.



                                          By the Court,


                                           /s/ Jane R. Roth
                                                    Circuit Judge

Dated:     March 7, 2007

lwc/cc:        Lowell R. Gates, Esq.
               Albert N. Peterlin, Esq.
               Ellen L. Beard, Esq.
               Robyn Swanson, Esq.